FILED
                           NOT FOR PUBLICATION
                                                                           MAY 25 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


THOMAS M. HURST, an individual,                  No. 14-16108

              Plaintiff - Appellant,             D.C. No. 2:13-cv-00256-SRB

 v.
                                                 MEMORANDUM*
FALCON AIR EXPRESS
INCORPORATED, a Florida Corporation,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                             Submitted May 12, 2016**
                              San Francisco, California

Before: NOONAN, WARDLAW, and PAEZ, Circuit Judges.

      Thomas Hurst (“Hurst”) appeals the district court’s grant of summary

judgment in favor of Appellee Falcon Air Enterprises, Inc. (“Falcon”) on all of

Hurst’s claims. We affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1.    The district court did not err in granting judgment in favor of Falcon on

Hurst’s claim of disability discrimination under the Americans with Disabilities

Act, 42 U.S.C. § 12112. Hurst failed to raise a triable issue of fact that he is

disabled due to his heart conditions or the side effects from his medications. Thus,

he did not make out a prima facie case of disability discrimination. See Nunes v.

Wal-Mart Stores, Inc., 164 F.3d 1243, 1246 (9th Cir. 1999).

2.    Nor did the district court err in granting judgment in favor of Falcon on

Hurst’s claim of religious discrimination under Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e. As the district court noted, Falcon fully accommodated

Hurst’s request not to work on Sundays. Hurst did not work a Sunday from the

time he notified management of his religious beliefs until his termination.

3.    Finally, the district court correctly rejected Hurst’s retaliation claim.

Although Hurst was terminated only weeks after he filed his discrimination charge

with the Equal Employment Opportunity Commission, there is no evidence that the

managers responsible for firing Hurst were aware of his protected activity at the

time they made their decision. Therefore, Hurst failed to raise a triable issue of

fact as to whether his termination was retaliatory. See Cohen v. Fred Meyer, 686
F.2d 793, 797 (9th Cir. 1982).

      AFFIRMED.


                                           2